Citation Nr: 1708715	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for  service connection for chronic obstructive pulmonary disease (COPD) (previously evaluated as shortness of breath), to include as due to asbestos exposure. 

2.  Entitlement to service connection for COPD, to include as due to asbestos exposure. 

3.   Entitlement to service connection for asbestosis, to include as due to asbestos exposure. 

4.  Entitlement to service connection for a back disorder (claimed as back pain). 

5.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.

6.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.
REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to August 1964 and from December 1990 to May 1991. The Veteran had additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board notes that the Veteran's appeal initially included the issue of entitlement to service connection for tinnitus.  However, in a December 2013 rating decision, the RO granted service connection for tinnitus.  The Veteran has not disagreed with the initial rating or effective date assigned; therefore, the matter is not in appellate status.  Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997) 

In the October 2015 rating decision on appeal, the RO denied a claim it characterized as service connection for COPD, claimed as due to asbestos exposure and previously evaluated as shortness of breath.  In determining whether new and material evidence is required, or whether a claim should be addressed de novo, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204   (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337   (Fed. Cir. 2008)).  The Board finds that the prior denial of service connection for shortness of breath stated in pertinent part, that the Veteran was not currently diagnosed as having shortness of breath.  A current diagnosis of a disability underlying the symptom of shortness of breath is a necessary element of the previously adjudicated claim.  Notably, the Veteran's initial claim in September 2009 was for "breathing."  The Board will therefore treat the current claim as an application to reopen the previously denied claim for service connection for COPD.

In March 2014, the Veteran withdrew his hearing request in writing, indicating that he no longer wished to attend a hearing before the Board.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e)  (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains additional VA treatment records.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for CLL and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2010 rating decision, the AOJ denied service connection for shortness of breath (claimed as breathing).  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

2.  The evidence received since the March 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran does not have COPD that manifested during active service, nor is there any indication that he has COPD causally related to active service. 

4.  The Veteran does not have asbestosis that manifested during active service, nor is there any indication that he has asbestosis causally related to active service. 

5.  The Veteran does not have a back disorder that manifested during active service, nor is there any indication that he has a back disorder causally related to active service.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision denying service connection for shortness of breath (claimed as breathing) is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for COPD, to include as due to asbestos exposure (previously evaluated as shortness of breath).  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  Chronic obstructive pulmonary disease, to include as due to asbestos exposure, was not incurred in or caused or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Asbestosis was not incurred in or caused or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  A back disorder was not incurred in or caused or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with October 2009,  December 2009, and October 2014 pre-adjudication letters.  

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

The Board notes that the Veteran was not provided with VA examinations in connection with his back disorder, COPD, and asbestosis claims.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  As further explained below, although the Veteran's representative contends that the Veteran's back disorder, COPD, and asbestosis had their onset in service and the Veteran should be afforded VA examinations, there is no indication that the Veteran has any chronic spine and respiratory disabilities that might be associated with service.  See Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed.Cir.2010) (rejecting that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  As such, VA examinations are not warranted for these claimed disorders.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Analysis

I. New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209  (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001). In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244  (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510  (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117  (2010). 

In the March 2010 decision, the RO denied service connection for shortness of breath because service treatment records did not show that the Veteran was treated or diagnosed as having shortness of breath during service.  Furthermore, the evidence did not show the existence of a present disability involving shortness of breath.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a Notice of Disagreement (NOD).  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2016).

At the time of the March 2010 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and statements from the Veteran. 

The evidence received since the March 2010 rating decision includes evidence that is both new and material to the claim.  In particular, in his October 2014 claim, the Veteran noted "COPD 2010" suggesting that he may have been diagnosed as having COPD that year.  Also, additional VA treatment reports were associated with the claims file.  Furthermore, in his November 2015 NOD, the Veteran described COPD resulting from two yard overhauls in which he cut asbestos off steam pipes and heat and air conditioning ductwork with a box knife and carried the material to the dumpster.  This additional evidence relates to an unestablished fact necessary to substantiate the claims (a current disorder and an in-service injury), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade, supra.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for COPD, to include as due to asbestos exposure, is reopened.


II.  Service Connection for COPD, asbestosis, and a back disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167   (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438  (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  (1996).

The Veteran's representative asserts that the Veteran's back disorder had its onset in service.  See December 2016 appellate brief.  In addition, the Veteran contends that he has COPD and asbestosis associated with his military service.  Specifically, he has stated that the respiratory disorders were due to his exposure to asbestos during active service.  The Veteran states that he was exposed to asbestos during two overhauls aboard the USS Oriskany which involved cutting asbestos off steam pipes, heat, and air conditioning duct work without any protection or masks  See June 2016 VA Form 9.  Indeed, the Veteran's service personnel records show that he served as a seaman and boatswains mate while aboard the USS Oriskany. 

The Veteran's service treatment records do not reflect that the Veteran had any complaints, treatment, or diagnoses related to a back or respiratory disorder during his two periods of active service.  At the Veteran's August 1964 and April 1991 Report of Medical Examinations at discharge, the Veteran's chest x-rays were negative and clinical evaluations of the lungs, chest, and spine were normal.  

Although the Veteran's representative contends that these claimed disorders began in service, the representative acknowledged that the Veteran's service treatment records are negative for findings of any of the claimed conditions associated with the appeal.  The Veteran has not contended that he sought treatment for the disorders during active service.  Moreover, the Veteran's Reserve records do not reflect persistent or recurrent symptoms indicative of a back disorder, COPD, and asbestosis. 

The Veteran has also failed to provide or identify evidence that he has a current chronic back disorder, COPD, and asbestosis that may be related to his military service.  The only medical evidence of record is VA treatment reports which do not show any complaints, treatment, or diagnoses related to a back disorder, COPD, and asbestosis.   There is no other evidence related to the Veteran's claimed disorders and he has not identified any outstanding private medical records in support of his claims.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328  (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (Fed. Cir. 1992).  As previously stated, the record does not contain competent evidence that the Veteran has had signs or symptoms of a back disorder, COPD, and asbestosis at any point during the appeal period.  

The Board has considered the general lay assertions that the Veteran's back disorder, COPD, and asbestosis had their onset in service and that COPD and asbestosis, in particular, are related to active service.  In this case, however, the Board does not find that a lay person is competent to provide an opinion as to diagnosis or etiology.  The diagnosis and etiology of a back disorder, COPD, and asbestosis involve complex medical matters beyond the scope of a layperson. Jandreau, 492 F.3d at 1376-77.  The question of etiology for these issues goes beyond a simple and immediately observable cause-and-effect relationship. 

Based on the foregoing, the Board finds that the Veteran does not have a back disorder, COPD and asbestosis that are causally or etiologically related to his military service.  Accordingly, the claims must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, the Board finds that the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).

ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for COPD, to include as due to asbestos exposure, is granted.

Service connection for COPD, to include as due to asbestos exposure, is denied.

Service connection for asbestosis, to include as due to asbestos exposure, is denied.

Service connection for a back disorder is denied.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran reported that he was exposed to herbicides during his service on the USS Oriskany.  In a November 2015 statement, the Veteran indicated that the USS Oriskany operated off the coast of Vietnam.  Following that statement is an illegible sentence which requires clarification by the AOJ as it may be relevant in further explaining the Veteran's alleged herbicide exposure.  The Veteran does not appear to have asserted that the USS Oriskany operated on the inland waterways, docked to the shore or pier, or sent crew ashore in the Republic of Vietnam.  

The record shows that the Veteran served aboard the USS Oriskany between January  10, 1961, and August 19, 1964.  In support of his claim, he submitted a ship history from someone who served aboard the USS Oriskany.  The article states that the USS Oriskany left Japan on October 31, 1963, headed for the coast of South Vietnam.  The Veteran's service personnel records are associated with the claims file; however, they do not reference any visitation to the Republic of Vietnam.  Moreover, the Veteran has not submitted any additional statements describing the manner in which he believes that he was exposed to herbicides.  Therefore, the AOJ should provide the Veteran with another opportunity to clarify his November 2015 statement and provide additional information regarding his herbicide exposure during his service aboard the USS Oriskany. 

The Board notes that there is an October 2015 formal finding memorandum from the AOJ's JSRRC coordinator stating that the Veteran was sent a letter in July 2015 requesting details of his herbicide exposure.  The memorandum notes that there was no response from the Veteran and thus, there was insufficient evidence of record to submit to JSRRC for meaningful research as to whether the Veteran was exposed to herbicides during his active duty. 

In this case, exhaustive development has not been undertaken to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS Oriskany.  As discussed above, the AOJ did not seek clarification regarding the Veteran's November 2015 correspondence pertaining to herbicide exposure.  Moreover, the record does not reflect that the AOJ requested deck logs and a command history of the USS Oriskany for the time period that the Veteran was aboard that ship.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his CLL and skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records from the VAMC in Clarksburg, West Virginia dated from July 2016 to the present.

2.  The AOJ should send the Veteran a letter requesting that he provide further information as to the approximate dates, location(s), and nature of the alleged exposure to herbicides while aboard the USS Oriskany.  The AOJ should specifically ask the Veteran to clarify the November 2015 statement regarding the circumstances of his alleged herbicide exposure as his writing was illegible.  

3.  Based on the information provided by the Veteran in response to the above development, the AOJ should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any pertinent records, including copies of the command history and deck logs of the USS Oriskany to verify the Veteran's alleged herbicide exposure.  The AOJ should then refer the case to the JSRRC for verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure does not exist based on the information provided by the Veteran.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


